 1                             UNITED STATES DISTRICT COURT
 2                                    DISTRICT OF NEVADA
 3
 4   MANUEL MELENDEZ,                                     Case No.: 2:15-cv-02076-JAD-VCF
 5          Petitioner                                  Order Granting Enlargement of Time
 6   v.                                                             [ECF No. 55]
 7   DWIGHT NEVEN, et al.,
 8          Respondents
 9         Respondents’ unopposed motion for enlargement of time [ECF No. 55] is GRANTED.
10 Respondents will have until March 25, 2019, to answer or otherwise respond to the second
11 amended petition for writ of habeas corpus in this case.
12         IT IS SO ORDERED.
13         Dated: January 25, 2019
14                                                            _______________________________
                                                              U.S. District Judge Jennifer A. Dorsey
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   1
